SEAB.URY, J.
This is a simple action for goods sold and delivered. The only serious question presented upon this appeal is whether the defendant sustained his plea of payment. The' defendant offered testimony tending, to establish that he had paid the amount due to one Berman. Who Berman was, or what relation he sustained to the parties, does not appear. Under these circumstances the learned court below properly held that the defendant had not sustained his defense of payment, and awarded judgment in favor of the plaintiff.
The judgment should be affirmed, with costs.
BIJUR, J., concurs.